                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

KADEN STEPHAN KOSTI,
                                                       ORDER ADOPTING REPORT AND
                       Plaintiff,                    RECCOMENDATION AND DISMISSING
                                                                 CASE
v.

USA and FBI,                                                    Case No. 2:19-cv-446
                       Defendants.                             Judge Clark Waddoups



       This case was assigned to United States District Court Judge Clark Waddoups, who then

referred it to United States Magistrate Judge Evelyn J. Furse under 28 U.S.C. § 636(b)(1)(B). On

March 11, 2020, Judge Furse issued a Report and Recommendation, recommending that the

court dismiss the action without prejudice because “Mr. Kosti does not state a plausible claim for

relief against the USA or FBI . . . .” (ECF No. 11 at 6.) The Report and Recommendation

notified Mr. Kosti that any objection to the Report and Recommendation was required to be filed

within fourteen days of receiving it. On March 25, 2020, Mr. Kosti filed a Motion for Civil

Rights that provides that he is moving for “civil rights” but provides no reasons in support of the

motion. (See ECF No. 12 at 1.)

       The court has reviewed the case de novo and agrees with the analysis of the Report and

Recommendation in its entirety. The court, therefore, adopts the Report and Recommendation as

the Order of the court. Accordingly, this action is DISMISSED as to all Defendants as outlined

above. Mr. Kosti’s Motion, (ECF No. 12) is DENIED as MOOT.
DATED this 30th day of March, 2020.



                                      BY THE COURT:




                                      CLARK WADDOUPS
                                      United States District Court Judge




                                         2
